UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2003



H. LEON MERRITT,

                                              Plaintiff - Appellant,


     versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee,


             and


STEVEN MEYERS; KENNETH DORNER,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-442-1)


Submitted:    February 25, 2005            Decided:   March 16, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard R. Corbett, LAW OFFICE OF BERNARD R. CORBETT, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Dennis C. Barghaan, Jr., Assistant    United   States   Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           H. Leon Merritt appeals the district court’s orders

dismissing his tort case and denying reconsideration.              We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Merritt v. United States, No. CA-04-442-1 (E.D. Va. filed June 16

and entered June 18, 2004; filed July 16 and entered July 19,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -